Citation Nr: 1445416	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  13-34 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).
 
The Veteran served on active duty from March 1951 to February 1953.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of July 2011 and July 2012 rating decisions of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the appeal was subsequently transferred to the Phoenix, Arizona, RO. 

In the July 2011 rating decision the RO granted service connection for PTSD and assigned an initial 10 percent rating, effective September 13, 2010.

In the July 2012 rating decision the RO increased the disability rating for PTSD to 30 percent, effective August 18, 2011.  The RO also denied the claim for TDIU.  As the increase did not satisfy the appeal in full, that issue remains on appeal.  See AB v. Brown, 6 Vet.App. 35 (1993).

In a December 2013 rating decision the RO found clear and unmistakable error with the effective date assigned in the July 2012 rating decision, and awarded an earlier effective date for the 30 percent evaluation for PTSD of September 13, 2010, the date of the claim.

In September 2013, the Veteran submitted claims for entitlement to service connection for a heart disability secondary to service-connected PTSD and entitlement to an earlier effective date for the grant of service connection for PTSD.  These claims have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

In August 2014, the Veteran appeared at a hearing before the undersigned.  A transcript of the hearing is in the Veteran's file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a higher initial rating for his service-connected PTSD.  As noted in the introduction, the Veteran has raised a claim for entitlement to an earlier effective date for the grant of service connection for PTSD and the Board has referred this claim to the RO for appropriate development.  Inasmuch as the issue of a higher initial rating for service-connected PTSD is "inextricably intertwined" with the issue of entitlement to an earlier effective date for the grant of service connection for PTSD, consideration of the initial rating claim must be deferred pending the adjudication of the earlier effective date claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  A decision by the Board on the Veteran's higher initial rating claim would, at this point, be premature.

Additionally, in December 2012, the Veteran reported that his PTSD had worsened since his last VA examination in January 2012.  As the evidence suggests a material change in the disability, reexamination is warranted under 38 C.F.R. § 3.327.

The Veteran also seeks entitlement to a TDIU.  He asserts that his heart disability causes him to be unemployable.  As noted in the introduction, the Board has referred the Veteran's claim for entitlement to service connection for a heart disability for appropriate development.  Inasmuch as the issue of entitlement to a TDIU is "inextricably intertwined" with the issues of entitlement to service connection for a heart disability and entitlement to a higher rating for PTSD, consideration of the TDIU claim must be deferred pending the adjudication of the claims of entitlement to service connection for a heart disability and a higher initial rating for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  A decision by the Board on the Veteran's TDIU claim would, at this point, be premature.

The Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  As records pertaining to these benefits may be relevant to the appeal, they must be associated with the claim file.  38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Finally, VA treatment records are current to September 2011.  Upon remand, any outstanding records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from September 2011.  If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Obtain complete SSA records.  If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Adjudicate the referred claims of (i) entitlement to service connection for a heart condition secondary to service-connected PTSD and (ii) entitlement to an earlier effective date for the grant of service connection for PTSD as described in the introduction.

4.  Schedule the Veteran for a VA psychiatric examination by an appropriate professional to determine the current severity of the Veteran's PTSD.  The examiner must review the entire claim file, to include all electronic files.  All findings should be reported in detail, and all appropriate diagnostics should be performed.

The examiner is to report the severity of the Veteran's PTSD in terms conforming to the appropriate rating criteria, to include the social and occupational impairment caused by the PTSD.  The examiner is also to report all pertinent findings and estimate the Veteran's Global Assessment of Functional Scale score.

The examiner is also to elicit information regarding the Veteran's education, training, and work history.  The examiner must comment on the functional impairment caused by the service-connected PTSD.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Finally, after undertaking any additional development, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



